Exhibit 77(e)(3) June 1, 2009 ING Partners, Inc. 7337 E. Doubletree Ranch Rd. Scottsdale, AZ 85258 Ladies and Gentlemen: By our execution of this letter agreement, we hereby notify you that, during periods when ING Templeton Foreign Equity Portfolio (the “Portfolio”), a series of ING Partners, Inc., managed by Directed Services LLC (“DSL”) and sub-advised by Templeton Investment Counsel, LLC (“Templeton”), invests in Templeton Institutional Funds-Foreign Smaller Companies Series (the “Underlying Funds”), DSL will waive its fees with respect to the Portfolio’s assets invested in the Underlying Funds.The waiver will be equal to the advisory fee, received by Templeton from the Underlying Funds attributable to Templeton’s management of the Portfolio assets that are invested in the Underlying Funds. Please indicate your agreement to this waiver by executing below in the place indicated. Very sincerely, By: /s/ Todd Modic Todd Modic Vice President Directed Services LLC Agreed and Accepted: ING Partners, Inc. (on behalf of the Portfolio) By:/s/ Kimberly A. Anderson Kimberly A. Anderson Senior Vice President 7337 E. Doubletree Ranch Rd.
